Citation Nr: 1628504	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received with respect to a service connection claim for a right knee disability, to include as due to service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disorder.

3.  Whether new and material evidence has been received with respect to a service connection claim for a right hip disability, to include as due to service-connected left knee disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left knee disorder.

5.  Whether new and material evidence has been received with respect to a service connection claim for headaches, to include as due to service-connected conjunctivitis.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, September 2009, and January 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  

In December 2012, the Veteran clarified that he did not want to file a service connection claim for an additional psychiatric disorder, to be considered separate from service-connected major depressive disorder.  Thus, the issue of service connection posttraumatic stress disorder (PTSD) is not on appeal.  
	
In his January 2013 substantive appeal, the Veteran limited the issues on appeal to those listed on the title page.  He also requested a hearing for his appeal.  

Review of the record shows that service connection claims for a right knee disability, right hip disability and headaches are subject to prior final rating decisions.  Regardless of the RO's characterization of these claims, the Board must review issues of whether new and material evidence has been received and the underlying service connection claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran was scheduled for a June 2016 Board videoconference hearing.  He did not appear for the hearing and has not asserted good cause for doing so.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  In an unappealed December 1993 decision, the RO denied the Veteran's claim for service connection for a right knee disability; the Veteran did not perfect an appeal for this determination, and new and material evidence was not received within the one year appeal period.

2.  The evidence received since the December 1993 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence is at least even balanced as to whether the Veteran's diagnosed degenerative changes of the right knee are etiologically related to service connected left knee disability.  

4.  In an unappealed July 2004 decision, the RO denied the Veteran's claim for service connection for a right hip disability; the Veteran did not appeal and new and material evidence was not received within the one year appeal period.

5.  The evidence received since the July 2004 rating decision does not relate to unestablished facts necessary to substantiate the claim for service connection for a right hip disability, and does not raise a reasonable possibility of substantiating the claim.

6.  The evidence shows that the current cervical spine disability is secondary to service connected left knee disability.  

7.  In an unappealed August 1973 decision, the RO denied the Veteran's claim for service connection for headaches; the Veteran did not perfect an appeal for this determination, and new and material evidence was not received within the one year appeal period.

8.  The evidence received since the August 1973 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for headaches, and raises a reasonable possibility of substantiating the claim.

9.  The evidence weighs against any in-service event, injury or disease being etiologically related to the currently diagnosed tension headaches.  


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
	
2.  New and material evidence has been received to reopen the previously denied claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The July 2004 rating that denied service connection for a right hip disability decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
	
5.  New and material evidence has not been received to reopen the previously denied claim for service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

7.  The August 1973 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
	
8.  New and material evidence has been received to reopen the previously denied claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As the right knee and neck disability claims are granted in full, discussion of VCAA compliance with respect to these issues would serve no useful purpose.  

For notification, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  July 2008 and August 2009 letters notified the Veteran about the information and evidence necessary to substantiate the claims, including how VA assigns effective dates and ratings.  Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014 (neither the plain language of 38 U.S.C. § 5103(a)(1) nor its legislative history require that, upon receipt of a claim to reopen, VA must provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.)  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA treatment records and private medical records.  

The Veteran was not afforded a VA examination for his right hip disability.  Because the Veteran's petition to reopen this claim is being denied, VA was not required to provide a medical examination or opinion.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion," although "VA has chosen to assist claimants attempting to reopen in limited circumstances").

VA provided an adequate headache examination and opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The February 2012 examination report reflects a review of the claims folder and clinical examination by a Nurse Practitioner (NP).  The medical opinion is plausible, consistent with the record and uncontroverted by any additional medical opinion.  The examiner is qualified as a NP and able to make determinations based upon her education, clinical observations and expertise.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The service connection claim for headaches was last finally denied in an August 1973 RO decision due to absence of an in-service nexus.  New and material evidence was not received within the appeal period.  The August 1973 RO denial is therefore final with respect to the claimed headaches.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The service connection claim for a right knee disability was last finally denied in a December 1993 RO decision due to absence of a nexus.  The RO considered evidence submitted after the decision in a February 1994 statement of the case.  Additional pertinent evidence was not received with respect to the right knee disability claim within the remaining appeals period.  The Veteran did not perfect an appeal.  Thus, the December 1993 RO decision became final with respect to the right knee disability claim.    

For the headache and right knee disabilities, new and material has been received since the final prior rating decisions.  For headaches, a July 2010 VA examination includes reports that the Veteran developed headaches from general stress surrounding separation.  For the right knee disability, a May 2008 VA treatment record shows that a treating clinician believed the Veteran's right knee was aggravated by his service-connected left knee disability.  The Board finds these newly received records to be new and material evidence for the previously denied headache and right knee disability claims.  The petitions to reopen the previously denied headache and right knee disability service connection claims are granted.  38 C.F.R. § 3.156.

For the right hip disability, the service connection claim was last finally denied in a July 2004 due to absence of current disability and nexus.  New and material evidence was not received within the appeal period.  The July 2004 RO denial is therefore final with respect to the right hip disability.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Previously considered evidence includes STRs, VA treatment records, private medical records and statements from the Veteran.  In January 1993, the Veteran asserted that his hip disability was secondary to service-connected left knee disability.  A November 1993 VA orthopedic examination reflects an assessment that the claimed hip pain is attributable to the spine.  Clinical evaluation of the hips was normal.  The examiner noted degenerative findings on X-ray, but did not believe they would cause symptoms.  Review of the right hip X-ray report states that joint space is adequately maintained and no fracture or other bony abnormality is found.  

The evidence received since the prior final denial does not show that the Veteran has a current right hip disability due to disease or injury.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  Here, there has been no evidence that shows disability due to disease or injury, and therefore the new evidence does not show disability due to disease or injury in service, the lack of which was essentially the basis for the prior denial.  In his January 2013 sustentative appeal, the Veteran asserts that his right hip disability is secondary to service-connected left knee and low back disabilities and related to injuries sustained in service.  Although the Veteran is competent to report right hip symptoms, he has not provided any supporting lay evidence to indicate a current right hip disability due to disease or injury.  He has regularly sought medical treatment during the appeals period.  See May 2008 VA orthopedic clinic consultation; June 2009 VA primary care records; October 2010 VA primary care records.  He does not identify any right hip symptoms to treating clinicians.  It is reasonable to infer that if right hip symptoms had been truly concerning, he would have identified it to treating clinicians at the primary care or orthopedic clinics when he had an opportunity to freely related sources of his orthopedic pain.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  He did not do so.  The absence of lay reports detailing any symptoms or manifestations that the Veteran believes are attributable to a disease or injury in conjunction with the evidence reflects an absence of evidence relating to the basis for the prior denial.  Id.  The claim was last finally denied due to absence of current disability and nexus.  The newly received evidence does not tend to substantiate these missing elements, even under the low thresholds for reopening claims.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the above reasons, the Board finds that new and material evidence has not been submitted with respect to a previously denied service connection claim for a right hip disability.  This is so even under the low evidentiary standards for reopening previously denied claims and substantiating a current disability.  Id.; 38 C.F.R. §§ 3.102, 3.156.  The petition to reopen a previously denied service connection claim for a right hip disability is denied.  Id.  

III. Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires competent evidence of three things: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 
38 C.F.R. § 3.310(b).

(i) Right knee

Service treatment records (STRs) do not show that the Veteran had any complaints or treatment for right knee pain.

In May 2008, the Veteran had a VA orthopedic consultation for chronic bilateral knee pain with the right being worse than the left.  The examiner noted a long history for bilateral knee pain.  He recounted how initially the left knee was more symptomatic, but now the right knee presented greater pain.  As relevant, he observed that the right knee had "a lot of the stress" from his service-connected left knee disability over many years.  X-rays confirmed degenerative findings for both knees.  

The Veteran is service-connected for a left knee disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds a nexus is met through the May 2008 clinician's comments.  It suggests the service-connected left knee disability is causally related to the currently diagnosed right knee degenerative joint disease.  Service connection for a right knee disability, secondary to service-connected left knee disorder, is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(ii) Cervical spine disability 

The Veteran has significant history for multiple head injuries, including an in-service injury where a water jug hit his head.  STRs do not show that the Veteran had any complaints or treatment for neck pain.

March 1998 VA treatment records reference chronic neck, back and bilateral knee pain.  Contemporaneous cervical spine X-rays confirm degenerative disc disease of the cervical spine.  

October 2006 VA X-ray report confirms moderately severe multi-level degenerative disease of the cervical spine. 

In September 2009, the Veteran was afforded a VA examination.  As relevant, the examiner reported that the neck symptoms were probably worsened by service-connected depression.  He commented that the Veteran had a history of collapsing knees.  Although he had no way to confirm that the Veteran's neck was injured from his collapsing knee episodes, he conceded that it was common problem with knee disability and a neck injury from such a fall is common as well.  He expressed a positive nexus opinion based upon the Veteran's report and above reasoning.   	

March 2011 VA neurosurgery consultation includes report of a three year history of neck pain radiating into the left arm.  Clinical evaluation was notable for diminished arm strength and degenerative changes upon cervical spine imaging studies.  The examiner diagnosed cervical stenosis with left radiculopathy.   

The Veteran is service-connected for right and left knee disabilities.  Although he has a history for significant head injury, the contemporaneous medical records are unclear as to whether the Veteran incurred a residual cervical spine disability from these injuries.  The Board finds the favorable September 2009 VA examiner's comments to at least evenly balance the evidence regarding a nexus to service-connected knee disability.  Service connection for a cervical spine disability, secondary to service-connected left knee disorder, is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(iii) Headaches

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits. Accordingly, the Board finds that the Veteran would not be prejudiced by its review on the claim's merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

STRs from October 1966 reflect that the Veteran presented to the infirmity with complaints of headache.  No information about the history or duration is given.  April 1967 STRs reflect that the Veteran had a six month history of headaches.  He was also treated for conjunctivitis.  August 1967 physical examination for separation report reflects that neurologic and psychiatric systems were clinically evaluated and deemed to be normal.  

In January 1968, the Veteran was afforded a VA medical examination.  On the neuropsychiatric portion of the examination, the examiner noted that the Veteran had a history of headaches in service.  However, he denied experiencing them since separation.  Clinical neurological examination did not show any neurological disability and no diagnosis was made.  

A November 1968 letter from a private physician documents that the Veteran was severely injured in a motor vehicle accident (MVA) approximately a month previously.  He sustained a significant head injury and was unconscious for several days.  

In February 1969, the Veteran reported that he was on medication for severe headaches at the time of the recent MVA.  He was asleep at the time of the MVA due to such medication and had no recollection of it.  

July 1970, February 1971 and July 1973 VA treatment records reflect that the Veteran complained about headaches and/or head pain.  In the 1973 entry, the clinician noted that the Veteran had a history of conjunctivitis aggravated by excessive sun light.  

November 1976 VA neuropsychiatric examination report shows that the Veteran had experience cognitive difficulties since the October 1968 MVA.  He reported having tension headaches since 1966.  Neurological evaluation was normal with the exception of decreased sensation and pain for the right hand.  Mental status examination indicates some memory and concentration difficulty, but was otherwise grossly normal.  The examiner diagnosed chronic brain syndrome associated with trauma and manifested by mild memory defects with skull bone defect.  

July 1981 VA examination report reflects that the Veteran identified headaches as a present complaint.     

March 1983 VA treatment records include headaches complaints.  The clinician described them as trauma headaches.  

At the March 1983 Agent Orange examination, the Veteran recounted an in-service head injury when a water jug fell on his head.  He reported having frequent headaches.  Neurological evaluation was normal.  

July 1989 VA treatment records reflect that the Veteran's medical history was significant for tension headaches. 

In July 2010, the Veteran was afforded a VA psychiatric examination.  He reported developing headaches due to general stress surrounding separation.  

October 2010 VA primary clinic records reflect that the Veteran had an intake evaluation to establish care.  He reported having headaches in the past.  Neurological evaluation was significant for left arm weakness and sensory disturbance.  The examiner did not list headaches in his assessment.  	

In February 2012, the Veteran was afforded a VA headache examination with review of the claims folder.  The examiner listed a diagnosis of tension headaches beginning in 2003.  The Veteran reported experiencing pain in the back of his head after being hit by a water cooler during service.  He described it as beginning with his neck muscles tensing and then radiating to the occipital region.  Occasionally, it radiated to the front of his head.  He was unsure how long the episodes lasted, but sometimes it could be 2 days.  He stated that the headaches would subside when he released the tension in his neck.  He also described neck movement that would elicit the headaches.  He acknowledged that he could go for long periods without having a headache.  The last headache occurred three weeks ago.  He also described light sensitivity during headache episodes.  He stated that heat/ cold exposure, massage and medication all helped to relieve the pain.  He also clarified that he had headaches in 1967 prior to the post service MVA skull trauma to his forehead.  He stated they occurred during work.  He could not remember how long they lasted, but believed they occurred two to three times per week.  He also noted that the pain was located within the area where he was struck by the water cooler and the current headache pain is the same as he experienced in service.  For symptoms, the Veteran endorsed pain on both sides of the head, exacerbation with physical activity, associated dizziness and episodes lasting 1 to 2 days.  The Veteran did not have prostrating migraine attacks, but experienced non-migraine prostate attacks once every two months.  After clinical evaluation and review of the claims folder, the examiner expressed a negative medical opinion.  She noted the two recorded headache reports in STRs.  However, the separation physical examination was silent for headaches and the rest of the STRs did not reflect a residual injury from the reported water jug striking the Veteran's head.  She also cited the January 1968 VA evaluation as further evidence that the in-service headaches resolved.  Then, she referred to the 1968 MVA as a source of substantial post service head injury.  Based upon review of the entire record, it was her opinion that the current headaches were less likely related to those he had in service.  She stated that the current tension headaches are more likely residuals from the 1968 MVA.   

The Veteran contends that service connection for headaches is warranted.  However, probative evidence of a nexus to an in-service event, injury, or disease is missing.  The evidence supporting a nexus is limited to the Veteran's self-reports.  While the Veteran is competent to report his history for head injury and headaches, the Board must weigh these statements against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, the Board attaches more probative value to specific, reasoned opinion of the February 2012 VA medical examiner than the more general lay assertions of the Veteran for the reasons explained below. 

The February 2012 VA examiner expressed a negative opinion after interviewing the Veteran, conducting a clinical examination, and reviewing the pertinent medical history.  She is qualified as a nurse practitioner and able to provide an expert opinion due to her education and clinical experience.  She indicated that the 1968 MVA was a more likely etiology for the current headaches.  Reading the examination report as whole, she considered the Veteran's report of an in-service head injury from a water jug striking his head, but discounted the residual injury due to absence of contemporaneous treatment.  In this regard, the occurrence of the injury may not be rejected solely due to absence of contemporaneous treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The examiner indicated that she considered the Veteran's injury report in this case by recording it in the examination report and then again, implicitly through review of the claims folder.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Based on the above, it can be inferred from the examiner's comments that she did not believe the in-service head injury produced residual headaches because such would have been expected to have been recorded in records of treatment for other symptoms for which the Veteran sought medical assistance.   Id.; AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  Such an inference is supported by the STRs reflecting that the Veteran regularly sought medical care with silence as to any head injury or chronic headaches.  In this particular case, it is reasonable to assume that if there had been headaches associated with the in-service head injury, he would have reported it to treating clinicians during one of the numerous instances when he sought medical attention during service.  AZ, 731 F.3d at 1315-16.  The examiner's determination that the in-service head injury is not significant enough to be a causal factor for the current tension headaches is thus supported by the record.  In sum, the Board considers the February 2012 medical opinion to more probative than the Veteran's reports of a nexus. 

Briefly, the Board notes the Veteran's description of headaches at the February 2012 examination alludes to the issue of secondary service connection to the now service-connected neck disability.  38 C.F.R. § 3.310.  The Veteran has not affirmatively asserted that his headache disability is caused or aggravated by his neck disability.  Review of the medical records does not indicate an assessment of headaches attributable to the neck disability has been made.  See March 2011 VA neurosurgery consultation.  The February 2012 VA examiner attributed the headaches to post-service head injury.  Similarly, there is no evidence indicating that the headaches are related to or may be associated with, service connected conjunctivitis, to include on an aggravation basis.  Further consideration of secondary service connection is therefore not warranted at this time.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

For the above stated reasons, a nexus to service for headaches has not been demonstrated.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for headaches is therefore not warranted.


ORDER

The petition to reopen the previously denied service connection claim for a right knee disability is granted.

Service connection for a right knee disability, secondary to service connected left knee disorder, is granted.  

The petition to reopen the previously denied service connection claim for a right hip disability is denied.

Service connection for a cervical spine disability, secondary to service connected left knee disorder, is granted.  

The petition to reopen the previously denied service connection claim for headaches is granted.

Service connection for headaches is denied.  	




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


